Citation Nr: 1446902	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to April 24, 2014 (total schedular rating thereafter).

2. Entitlement to an increased rating for right knee strain with arthritis, rated as 10 percent disabling prior to April 10, 2014 and 20 percent disabling thereafter.

3. Entitlement to an increased rating for left knee strain with arthritis, rated as 10 percent disabling prior to April 10, 2014 and 20 percent disabling thereafter.

4. Entitlement to an increased rating for lumbar strain, rated as 10 percent disabling prior to April 10, 2014 and 20 percent disabling thereafter.

5.  Entitlement to a compensable rating for plantar keratoderma.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California that denied increased ratings for PTSD, bilateral knee disabilities, and lumbar strain. 

In his March 2010 substantive appeal, the Veteran requested a hearing.  He later withdrew his hearing request in October 2010.

In November 2013, the Board remanded appeal for additional development.  

In April 2014, the RO denied service connection for hypertension and an increased rating for bilateral plantar keratoderma.  The Veteran filed a timely notice of disagreement.  In June 2014, the RO responded to the notice of disagreement and these matters are being developed; they are not currently ripe for appellate review.  

In August 2014, the RO awarded increased ratings for the disabilities on appeal as reflected on the title page.  Since higher schedular ratings are available during the appeals period, all issues continue to be on appeal.

The paper claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to August 4, 2011, the Veteran's PTSD symptoms more closely approximate a severity of occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depression, anxiety, insomnia, and panic attacks. 

2.  Beginning August 4, 2011, the Veteran's PTSD symptoms more closely approximate a severity of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to irritability and anxiety.

3.  Prior to April 10, 2014, the Veteran's bilateral knee strain is manifested by painful but noncompensable motion loss even when considering functional impairment on use; there is no credible evidence of clinical instability or subluxation, ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula resulting in residual disability.

4.  Beginning April 10, 2014, the Veteran's bilateral knee disability has been manifested by frequent episodes of joint "locking" and pain.

5.  Prior to April 10, 2014, functional losses due to lumbar spine disability equate to forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been demonstrated.

6.  Beginning April 10, 2014, the clinical evidence does not show disability of the low back tantamount to forward flexion limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  Prior to August 4, 2011, the criteria for an increased rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From August 4, 2011 to April 10, 2014, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  Prior to April 10, 2014, the criteria for a disability rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).

4.  Prior to April 10, 2014, the criteria for a disability rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).

5.  Beginning April 10, 2014, the criteria for a disability rating in excess of 20 percent for right derangement of meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).

6.  Beginning April 10, 2014, the criteria for a disability rating in excess of 20 percent for left derangement of meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).


7.  Prior to April 10, 2014, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).

8.  Beginning April 10, 2014, the criteria for a disability rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In June 2007, the RO issued a letter notifying the Veteran about what information and evidence is needed to substantiate his increased rating claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hence, specific notifications about pertinent diagnostic codes and impairment in activities of daily living are not necessary.  The duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, VA treatment records, and VA Vocational Rehabilitation records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners.  There is no indication that his service connected PTSD, bilateral knee, or low back disabilities have increased in severity since his most recent VA examinations in April 2014.  There is no indication that there is any relevant evidence outstanding in the claims.

The Board notes the Veteran's May 2008 and March 2010 objections to the VA/QTC examination reports.  Review of the April 2006, June 2007, and September 2009 VA/QTC psychiatric and orthopedic examination reports reflect a detailed clinical interview, examination, and summary by qualified medical examiners.  The clinical findings are generally consistent with the additional medical evidence and responsive to the rating criteria.  The Veteran's assertions of additional symptomatology not recorded in the VA/QTC examination reports have been considered.  Nonetheless, the pertinent clinical findings from the prior VA/QTC examinations are adequate for adjudication purposes.  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the November 2013 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes updated VA outpatient treatment records, Vocational Rehabilitation folder, and updated VA examination reports that are responsive to the pertinent rating criteria.  An August 2014 supplemental state of the case (SSOC) was issued reflecting consideration of the newly generated evidence.   The Board is satisfied that there was substantial compliance with its remand orders.  Id.; See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II.  General rating considerations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(1)  PTSD

The Veteran is currently in receipt of a 30 percent rating prior to April 24, 2014 and total rating thereafter for service-connected PTSD.  In additional to the general rating considerations above, specific regulations apply to psychiatric disabilities.  
The rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While VA adjudicators will consider the extent of social impairment, they shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As relevant, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012); Id.  

April 2006 VA/QTC psychiatric examination reflects that the Veteran had intermittent depressive symptoms beginning in military service.  He also experienced anxiety, irritability, and insomnia.  Mental status examination (MSE) showed the Veteran to present with average grooming and hygiene.  He exhibited a mildly constricted affect.  He was cooperative.  He neither displayed, nor reported an anxious or depressed mood.  The examiner further noted that the Veteran had normal speech patterns and did not exhibit any symptoms of psychosis.  He was fully oriented.  Recent and remote memory was intact.  Concentration was unremarkable.  Judgment and insight were good.  His psychiatric problems did not impede him from completing activities of daily living.  The examiner diagnosed major depressive disorder with a GAF of 66.  

February 2007 VA mental health clinic (psychiatry) records show that the Veteran presented with concerns about anger management.  The examiner noted the Veteran's military history in Iraq.  MSE showed that the Veteran had an appropriate appearance and was fully oriented.  He displayed an irritable and anxious mood.  Affect was somewhat blunted.  He demonstrated appropriate behavior and impulse control.   He denied any psychosis symptoms.  Judgment and insight appeared intact.  The examiner assessed probable PTSD.  

The April 2007 claim reflects that the Veteran believed his PTSD symptoms were worse.

June 2007 psychiatry notes reflect that the Veteran had 4 to 5 hours of sleep with nightmares.  
    
July 2007 VA/QTC psychiatric examination confirms that the Veteran continued to have intermittent depressive symptoms, startle response, nightmares, and concentration problems.  He had been in school, but was currently working part time and entering a vocational rehabilitation program.  He was currently married and described the relationship as satisfactory.  The examiner reviewed the April 2006 VA/QTC examination for background purposes.  MSE showed the Veteran to present with an unremarkable appearance and exhibit cooperative behavior without evidence of psychosis.  His speech was clear and coherent.  The examiner did not observe any memory impairment or impulse control problems.  He was fully oriented.  The examiner diagnosed PTSD and listed a GAF of 65.  He commented that the Veteran met the minimal diagnostic requirements for PTSD.  The Veteran did not present as clinically depressed.  The examiner cited the Veteran's social and scholastic function and continued participation in part time employment.      

July 2007 vocational rehabilitation records include a psychiatric examination.  The Veteran underwent significant quantitative cognitive testing.  The examiner diagnosed PTSD and marital problems.  She concluded that it was not feasible for the Veteran to participate in vocational rehabilitation due to his active PTSD symptoms, generalized anxiety, and chronic pain.  She believed the Veteran attempted to minimize his symptoms, but sought treatment by encouragement from his spouse and friends.  His general mood was depressed and irritable.  She surmised that his anxiety disorder affected his ability to obtain adequate rest and fully concentrate.  She recommended that the Veteran continue psychiatry treatment and then reconsider his vocational goals in six months.  She indicated that he incurred a mild traumatic brain injury (TBI) in service and recommended a neuropsychological evaluation.  

July 2007 vocational rehabilitation records show that the Veteran underwent extensive quantitative vocational clinical testing.  The evaluator concluded that she was not completely sure the Veteran would be successful in continuing his education and recommended monitoring his progress.  She believed the Veteran would benefit from continued vocational counseling to determine his career goals.  

In March 2008, the Veteran's former agent stated that he had assigned acting jobs to the Veteran.  He noticed that his clients were using the Veteran considerably less and inquired as to why.  His clients reported that the Veteran exhibited irritability and poor concentration at work.  Although he personally liked the Veteran, he could not renew the Veteran's contract due to client feedback.  

April 2008 VA psychiatry records reflect that the Veteran wanted to re-establish psychiatric care.  He continued to have nightmares about combat, hypervigilance, anxiety, concentration difficulties, and severe insomnia.  He was in school, but his PTSD symptoms significantly affected his performance.  MSE showed the Veteran to have an appropriate appearance.  He exhibited cooperative behavior and normal speech.  The examiner noted a dysthymic affect and his frustration with school.  He assessed insight, judgment, and impulse control as good.  The examiner concluded that the Veteran was having great difficulty with school and recommended that he seek ongoing treatment.  He also restarted medication and referred the Veteran back to his previous treating clinician to expedite treatment.  He diagnosed PTSD and rule out mood disorder and attention-deficit hyperactivity disorder (ADHD).  He listed a GAF of 60.   

May 2008 report from the Veteran (found within the Vocational Rehabilitation records) showed that the Veteran complained about the recommendations from his counselor.  He believed he was placed in the wrong courses and his failure to receive a laptop computer impeded his ability to finish coursework.  He stated that his PTSD symptoms also affected his academic performance.  

In May 2008, the Veteran's friend reported that the Veteran's personality had changed after military service.  He observed the Veteran to be noticeably more irritable, isolated, paranoid, depressed, and generally withdrawn.  He had developed obvious concentration problems.  

The Veteran's wife also provided a May 2008 report.  She stated that they had marital problems due to the Veteran's withdrawn behavior, employment difficulty, and poor concentration.  The Veteran had noticeable memory problems affecting his activities of daily living.  His memory problems affected his ability to manage basic driving directions, important dates, school work, and basic finances.  He had a volatile and anxious mood causing him to lose nearly all of his friends.  She wanted to save their marriage, but was concerned about his PTSD symptoms.  

In his June 2008 notice of disagreement, the Veteran stated that he had not worked since August 2007.  His current school performance had been increasingly affected by PTSD.  He cited his poor memory.

June 2008 VA psychiatry records show that the Veteran sought medication stabilization treatment.  He believed his PTSD symptoms were severely affecting his life.  He continued to have school difficulty due to poor concentration, memory, anxiety, hypervigilance, irritability, and sleep disturbances.  He affirmed having depressive symptoms, but denied any suicidal or homicidal ideations.  MSE was significant for a depressed mood.  The examiner assessed that the PTSD symptoms had worsened citing school and work problems.   He diagnosed PTSD and depression.  GAF was listed as 60.  

July 2008 VA psychiatry records reflect additional complaints of declining memory.  GAF remained at 60.  Another July 2008 note reflects a somewhat improved mood.

August 2008 VA psychiatry records include reports of a fluctuating mood.  He cited recent financial stressors.  He also complained about difficulty driving.  

In August 2008, the Veteran underwent a TBI evaluation.  After extensive clinical testing, the examiner determined that the Veteran did not have TBI.  His symptoms were fully explained by chronic pain, insomnia, and PTSD.  

September 2008 Vocational Rehabilitation interview shows that the Veteran was engaged in a two year dental hygienist program at his local college.  The counselor reported that the career prospects for this field are good and the physical demands were well within the Veteran's capabilities.  

October 2008 VA psychiatry records indicate that the Veteran had some mood improvement from medication, but it was not completely effective.  He continued to have school stressors and endorsed hypervigilance, irritability, and nightmares.  He denied any psychosis symptoms.  MSE was unchanged from prior reports.  The examiner maintained PTSD and depression diagnoses with a GAF of 60.  November and December 2008 VA psychiatry records reflect similar clinical findings. 

October 2008 report from the Veteran to his Vocational Rehabilitation indicates that he struggled in school due to PTSD symptoms.  

November 2008 polytrauma report reflects that the Veteran had mild cognitive deficits due to musculoskeletal pain, insomnia, and PTSD.  He was discharged from the polytrauma clinic and referred to appropriate treating clinicians for the above disabilities.   

January 2009 VA psychiatry records suggest that the Veteran's mood had improved.  However, he was not currently enrolled in school.  MSE was unremarkable.  The prior diagnoses and GAF score of 60 was maintained.  However, March 2009 VA psychiatry records indicate that the Veteran continued to have problems with irritability.  

Notably, the Veteran visited the emergency room (ER) in March 2009 for an apparent somatic episode, described as widespread numbness.  Physical evaluation with clinical testing was unremarkable.  The examiner noted anxiety and/or panic disorder may be present.  The Veteran was referred for outpatient primary care.

April 2009 VA psychiatry records show that the Veteran continued to experience somatic symptoms.  He concurrently had increasing anxiety over them.  He acknowledged a period of improvement.  MSE was notable for reports of an improved mood.  The examiner maintained PTSD and depression diagnoses with a GAF of 60.

July 2009 VA speech pathology report showed that the Veteran used a digital voice recorder.  The device compensated for his concentration problems caused by severe insomnia.  

In July 2009, the Veteran revisited the ER for another somatic episode.  Physical examination was unremarkable.  The examiner assessed intermittent lightheadedness with symptoms perpetuated by anxiety, possible PTSD and anxiety disorder, and insomnia.  Primary care and psychiatric treatment was advised. 

July 2009 VA psychiatry records reflect that the Veteran skipped an appointment and had summer school cancelled.  He complained about dizziness and sensed a foreshortened future.  He noted his recent ER visit.  MSE was notable for reports of an improved mood.  The examiner assessed continued panic attacks.  He maintained PTSD and depression diagnoses with a GAF of 60.

The Veteran underwent a September 2009 VA/QTC examination.  The examiner recited the pertinent medical history.  Following service, the Veteran started coursework in cinematography and worked on movie sets.  The work was difficult, and he decided to resume computer work.  He enrolled in VA Vocational Rehabilitation.  After testing and interview, radiology technician or dental hygiene training was recommended for him.  He was currently taking classes with the goal of earning a professional license.  MSE showed the Veteran to have an appropriate appearance and be fully oriented.  He did not exhibit any major speech disorder.  Thought process was unremarkable.  He exhibited a full affect, euthymic mood, but complained about anxiety.  Psychosis was not observed.  The examiner judged intellectual functioning, memory, comprehension, abstract thinking, and calculation to be intact and average.  He diagnosed PTSD and panic disorder by history.  He concluded that the Veteran had an appropriate appearance and could complete activities of daily living and school work.  However, he had anxiety episodes, PTSD symptoms, and panic symptoms.  Accordingly, he assigned a GAF of 55.  He further reported that prognosis with treatment was favorable.  

November 2009 VA primary care records reflect that the Veteran complained about panic attacks occurring a couple of times per month.  His primary symptom was perioral numbness.  It had improved with medication.  

November 2009 VA ER records show that the Veteran sought treatment for atypical chest pain.  Clinical evaluation was unremarkable.  He was released without restriction.  

In November 2009, the Veteran informed his Vocational Rehabilitation counselor that he recently visited the ER for a panic attack.  His physician believed his current school and financial stressors were aggravated his PTSD symptoms.  He had to withdraw from school due to his severe anxiety.  

In March 2010, the Veteran disputed the clinical findings from the VA/QTC examinations.  He stated that he had severe insomnia, exhibited a poor appearance, and could not remember the interview questions.  He dropped out of school in approximately November 2009 due anxiety and panic symptoms.   

August and December 2010 VA primary care records are unremarkable for any psychiatric complaints.  

VA Medical Center (VAMC) records from December 2010 and January 2011 show that the Veteran visited Miami for vacation.  He sought a medication refill.  Clinical examination and findings were unremarkable.

August 2011 VA psychiatry records reflect that the Veteran last sought psychiatric treatment in July 2009.  He requested that a mental health clinic (MHC) clinician complete a school-related disability form.  Currently, he reported intermittent depression, "some difficulty" sleeping, hypervigilance, and anxiety.  He used to have panic attacks.  His primary complaint was anxiety associated with school testing.  He was hoping to have a disability accommodation to decrease test anxiety.  MSE was unremarkable.  Notably, the examiner described the Veteran's mood as okay and his judgment and insight as good per his requests for help.  The examiner assessed PTSD with associated anxiety and listed a GAF of 65.  She completed the school disability form and recommended follow-up treatment on an as needed basis.

October 2011 VA MHC records show that the Veteran presented with a chief compliant of anxiety attacks before tests.  He also had difficulty concentrating while studying and before class presentations.  He had infrequent combat nightmares and hypervigilance, but stated that he was not bothered by these symptoms.  On occasion, he had a mildly depressed mood.  Currently, the Veteran was separated from his wife and lived with a roommate.  He continued his education with the goal of becoming a dental hygienist.  MSE was unremarkable.  The examiner assessed his suicide risk as low.  She noted the Veteran's reluctance to pursue medication, but provided two medications for his anxiety symptoms.  She diagnosed anxiety disorder with a history of PTSD and depression.  She listed a GAF of 65.  
  
The Veteran returned to the VA MHC clinic in November 2011 and December 2012.  These reports indicate similar complaints and findings as the above October 2011 report.  Increased PTSD symptoms were not found at these consultations.  The assigned GAFs remained at 65.  

April 2012, July 2012, and October 2012 VA records reflect similar assessments with GAFs listed as between 65 and 70. 

January 2013 VA MHC records include reports of increased irritability over the past few months.  He noted generally stressful events of final examinations and holidays.  He believed medication had improved his testing anxiety.  He also mentioned somatic disorders that were possibly tied to medication.  MSE was notable for a good mood.  The examiner diagnosed anxiety disorder with a history of PTSD and depression.  She listed a GAF of 65-70.  The April 2013 VA MHC visit included similar findings with the same assessments.

August 2013 VA MHC records reflect that the Veteran had a similar level of function as indicated in prior assessments above.  Notably, he continued to have irritability and was concerned about losing his temper.  He described his current mood as "ok" and life satisfaction as "I'm coping."  However, he denied depression.  MSE showed limited insight, but was otherwise unremarkable.  The examiner continued to assess suicide risk as low and risk of violence as low to moderate.  She diagnosed anxiety disorder, PTSD, and depressive disorder.  She listed a GAF of 75.  The examiner concluded that the Veteran's primary symptoms were anxiety and anger management.  She noted that he was going through a divorce and was not in a relationship.  However, he lived with several other family members and was not socially isolated.  She assessed the Veteran as stable for continued outpatient treatment.  

In October 2013, the Veteran reported that he was getting a divorce.  He stated that he could not hold a full time job due to his PTSD symptoms.  He had poor social functioning and school difficulty due to PTSD symptoms.  He also had trouble driving because of PTSD related flashbacks.  He experienced hypervigilance and impaired concentration.  He was socially isolative due to his irritability and volatile moods.  

November 2013 VA MHC records reflect that the Veteran continued to do well overall, but had anxiety while driving due to flashbacks.  He also endorsed increased anxiety and hypervigilance while driving.  He slept well with Ambien.  He denied additional depression, psychosis, mania, and anxiety type symptoms.  MSE was notable for a good mood and fair insight and judgment.  It was otherwise unremarkable.  The examiner commented that the Veteran presented as euthymic and pleasant.  However, the Veteran had multiple anxiety type symptoms (hypervigilance, avoidance, and possible panic attacks) related to underlying PTSD.  The examiner diagnosed PTSD and anxiety disorder and listed a GAF of 70.  

A December 2013 addendum reflects that the examiner had a one month follow-up telephone consultation.  The Veteran described possible medication side effects.  However, he believed his anxiety and PTSD symptoms were moderately well controlled.      

January 2014 VA MHC records reflect that the Veteran planned to finish school in June.  He complained about dizziness associated with an increased dose of medication and continued anxiety with associated somatic disorders while driving.  He was able to sleep with Ambien.  The Veteran's report was also notable for nightmares and difficulty falling asleep.  He had occasional depression, but was able to manage it.  He denied overt paranoia, but described himself as being overly cautious.  MSE was unremarkable.  The examiner noted that the Veteran was focused on gaining better control of his anxiety.  She continued the PTSD and anxiety diagnoses and GAF of 70.  She commented that the Veteran had anxiety while driving, but it was not of a debilitating severity.  The Veteran appeared to be committed to his completing his dental hygiene training and managed his coursework, albeit with some difficulty.  

March and April 2014 VA MHC progress notes reflect similar findings as compared to the January 2014 report above.

On April 24, 2014, the Veteran had a VA PTSD examination with review of the claims folder.  The examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment consistent with deficiencies in most areas.  The Veteran stated that he recently obtained a divorce and lived with his nephew.  He cited PTSD symptoms of irritability, withdrawal, isolation, and anhedonia as factors leading to the divorce.  He had a few friends, but overall found himself limited in activities.  He isolated himself out of fear of his aggressive nature.  He was currently in school studying dental technology, but often struggled and had to repeat courses.  He cited poor concentration and panic attacks.  The examiner observed that the Veteran was taking an inordinate amount of time to complete his education.  The Veteran assessed his PTSD symptoms as "much worse" despite being in treatment for many years and trying multiple medications.  The examiner found that the Veteran experienced numerous PTSD symptoms, notably: impairment of short and long term memory, difficulty maintaining and establishing effective work and social relationships, obsessional rituals, impaired impulse control, spatial disorientation, and intermittent inability to perform activities of daily living.  MSE showed the Veteran to present with an appropriate appearance and normal speech.  He had an anxious mood with reactive affect.  Thought processes were logical and goal-directed with occasional need for re-direction.  No evidence of psychosis was observed.  The examiner assessed memory and concentration as poor, but found judgment and insight to be good.   She concluded that the Veteran's PTSD symptoms had increased since 2007.  She cited his school struggles resulting from his inability to concentrate and memory problems.  She further observed that he was easily irritated and had panic attacks.  She listed a current GAF of 52.      

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to April 24, 2014 and 100 percent disabling thereafter.  The period beginning April 24, 2014 reflects a complete grant of the increased rating claim and will not be discussed further.  Rather, the analysis concerns whether the Veteran's PTSD symptoms approximated the criteria for a rating in excess of 30 percent under the General Rating Formula prior to April 24, 2014.  38 C.F.R. § 4.130, DC 9411.

During the course of the appeal, the Veteran has experienced social and occupational impairment primarily from the following symptoms: depressed mood, anxiety, irritability, panic attacks, impaired concentration/ memory, and insomnia, among others.  The issue is the severity of these symptoms.  Vazquez-Claudio, 713 F.3d at 116-17.  The lay statements, VA treatment records, and VA examination/ vocational rehabilitation reports document the Veteran's symptoms.  At times, they conflict on the severity of the symptoms.  The Board will summarize the PTSD symptoms documented by each category of evidence and then weigh its probative value below.  

The first item for consideration is the multiple lay statements in support of the claim.  The Board considers the lay reports competent to show general psychiatric symptoms since many of these symptoms are readily observable.  In this case, the Veteran initially reported that his PTSD symptoms had increased as part of his April 2007 claim.  In March 2008, his former employer stated that he released the Veteran due to his PTSD symptoms.  The Veteran also submitted May 2008 reports written by himself, his friend, and his wife.  Their reports indicate that his PTSD symptoms greatly impeded his social and occupational function and ability to manage daily activities.  In March 2010, the Veteran reported additional PTSD symptoms of poor hygiene and severe memory impairments.  He disputed the grossly normal MSEs related by treating examiners.  He also stated that he dropped out of school in November 2009 due to PTSD symptoms.  Most recently, in October 2013, the Veteran asserted he was incapable of full time employment due to his PTSD symptoms.  

The lay reports are competent and credible to show PTSD symptoms posing general interference with his social and occupational function from 2008 onward.  However, their probative value, standing alone, is limited because of the reporters' generalized descriptions, absence of mental health expertise, and the subjective bias from the Veteran's pecuniary interest in the claim.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.");  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Because of the reporters' biases and lay status, their reports are insufficient, standing alone, to show a severity of PTSD symptoms warranting an increased rating.  Id.  Rather, their reports must be considered in context with the contemporaneous objective clinical findings noted by medical professionals below.  Id.  

Briefly, the Board has considered the Veteran's competent March 2010 assertion about a new symptom, poor hygiene, unnoticed by examining clinicians.  However, the Board does not find his report persuasive.  This is due to the reasonable inference that his symptoms had improved sometime between September 2009 and August 2011, unremarkable findings from non-psychiatric treatment records (December 2010 and January 2011 Miami VAMC and November 2009 to December 2010 VA West Los Angeles primary care records), and his pecuniary interest in the claim.  Id.  Again, clinical reports or similar unbiased evidence is needed to establish an increased severity.  Caluza, 7 Vet. App. at 510-511.
  
The next category of evidence for consideration is the VA treatment records.  The Veteran regularly sought outpatient psychiatric treatment from April 2008 to July 2009 and then resumed outpatient psychiatric treatment in August 2011.  The treating clinicians have assessed the severity of the PTSD symptoms as trending from moderate to mild as indicated by GAF scores ranging from 60 to 75.  (See VA psychiatry and MHC records from April 2008, June 2008, July 2008, October 2008, January 2009, April 2009, July 2009, August 2011, October 2011, November 2011, April 2012, July 2012, October 2012,  January 2013, August 2013, and January 2014).  The Veteran has not had inpatient treatment.  The Board notes he visited the ER in March, July, and November 2009 for apparent panic attacks.  

An overall review of the outpatient treatment records indicates that the Veteran had symptoms of a more moderate nature from April 2008 to July 2009.  This conclusion is supported by numerous GAF scores of 60, reports of a depressed mood, intermittent school attendance and difficulty with classes due to concentration and memory problems, irritability, and severe insomnia.  The lay reports above are generally consistent with the 2007 to 2009 VA treatment records to show moderate PTSD symptoms.  The outpatient reports do not show psychosis, impaired speech, or complete inability to function due to severe depression.  He was able to participate in vocational rehabilitation and continued to attend school through November 2009.    

The Veteran did not seek outpatient psychiatric treatment from July 2009 to August 2011.  When he resumed outpatient treatment in August 2011, the treating clinicians' reports indicate that the Veteran's PTSD symptoms had improved.  Many of the reports after August 2011 were negative for depression.  Rather, treatment concerned anxiety while taking tests and driving.  He continued to experience irritability, but he did not report any interpersonal conflicts or significant anger outbursts.  He successfully finished school and obtained employment by August 2014.  The above reports and achievements generally correspond with gradually improving GAF scores from 65 to 75 assigned by treating clinicians.  

In this matter, the Board considers VA outpatient treatment records to be highly probative.  The finding is based on the treating clinicians' ongoing relationship with the Veteran, professional expertise, and their focus on observing current symptoms in relation to prior symptoms to direct appropriate treatment.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Caluza, 7 Vet. App. at 510-511.  Overall, the VA treatment records are highly probative evidence to show that the Veteran had moderate PTSD symptoms in 2008 and 2009 and that from August 2011 through 2014 his PTSD symptoms had noticeably improved. 

The final evidence category for consideration is the VA examination reports and vocational rehabilitation records.  VA examination reports from April 2006 and July 2007 indicate symptoms of a mood disorder, anxiety, insomnia, and startle response.  Their assessments reflect GAFs of 66 and 65.  However, the Veteran continued to work part time and was beginning to participate in vocational rehabilitation.  The September 2009 VA examiner indicated that the Veteran's PTSD related symptoms warranted a GAF of 55, indicative of moderate severity.  These reports also suggest that the Veteran experienced an increased in the severity of his PTSD symptoms from 2007 to 2009.  They generally comport with the lay evidence and ongoing treatment records from this period.    

By contrast, the initial July 2007 vocational rehabilitation assessments and April 2014 VA examination report suggest more severe PTSD symptoms than documented in ongoing treatment records.  The July 2007 vocational counselors indicated that the Veteran had TBI and may not be able to successfully complete school.  However, TBI was later ruled out.  Although his PTSD symptoms undoubtedly interfered with school, he was accepted into vocational rehabilitation and started school.  Meanwhile, the April 2014 VA examination report conflicts with the contemporaneous VA treatment records.  The examiner assigned a GAF of 52, which facially suggests further deterioration in symptoms.  Notably, treating clinicians' notes from 2014 reflect a GAF score of 70, unremarkable MSEs, and commitment to finishing school.  The Veteran later completed school and obtained employment.  His 2014 accomplishments heavily weigh against a finding of increased symptoms in the April 2014 VA examination report.  Given the inconsistency with the highly probative ongoing VA treatment records, the Board does not consider the July 2007 vocational rehabilitation and April 2014 VA examination reports persuasive to show an increased severity in PTSD symptomatology approximating occupational and social impairment with gross deficiencies in most areas.  Caluza, 7 Vet. App. at 510-511.

Based upon the above, the Board finds that the Veteran's service-connected PTSD warrants a 50 percent rating prior to August 4, 2011 and a 30 percent rating thereafter.  The lay reports, VA outpatient treatment records, and VA examination reports indicate that the Veteran's PTSD symptoms approximated a severity contemplated by the 50 percent rating criteria prior to August 4, 2011.  38 C.F.R. § 4.130, DC 9411.  The symptoms included a depressed mood, severe insomnia, irritability, panic attacks, anxiety, and concentration problems.  He did not display psychosis, poor hygiene, speech impairment, or an unusual affect.  He was fully cooperative with healthcare providers.  The observed PTSD symptoms interfered with the Veteran's social and occupational function, but did not result in deficiencies in most areas of social and occupational function.  This is so because he managed to remain in school through November 2009, travelled to Miami for vacation, and continued to live either with his then wife or roommates.  He did not have any legal problems.  When he returned to VA outpatient treatment in August 2011, his reports and clinical assessment reflect improved symptoms.  The reasonable inference from the August 2011 clinical notes is that the Veteran's symptoms improved sometime since the September 2009 VA examination.  To afford the Veteran the benefit of the doubt, the Board finds that the 50 percent rating should extend until the initial objective evidence of improvement found on August 4, 2011.  38 C.F.R. §§ 3.102, 4.3.

The evidence weighs against assigning a rating in excess of 30 percent for PTSD symptoms beginning August 4, 2011.  As explained above, VA treatment records are highly persuasive evidence of PTSD symptom severity.  VA treatment records beginning August 4, 2011 generally reflect higher GAF scores and improved mood and sleep.  The Veteran's primary complaints concerned testing anxiety and flashbacks while driving.  See generally VA treatment records from August 2011 to April 2014.  His insomnia symptoms had improved with Ambien.  Id.  He no longer identified depression as a concerning or unmanageable symptom.  Id.  He complained about irritability, but it did not result in significant domestic or school conflict.  The Board notes that the Veteran separated from his wife and ultimately divorced.  However, the evidence indicates he was able to maintain adequate social function as he continued to live with a roommate and other family members, regularly reported for ongoing psychiatric treatment, and finished school.  See VA treatment records from October 2011, August 2013, and November 2013.  
A finding of decreased severity is also supported by the reasonable inference that the decreased PTSD symptoms facilitated the Veteran's school and employment accomplishments.  He did not display psychosis, poor hygiene, speech impairment, or unusual affect to treating clinicians.  The PTSD symptoms documented by VA treatment records indicate a duration and severity of symptoms more closely approximating occupational and social impairment contemplated by the 30 percent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 9411.  

In summary, while the lay statements, VA vocational rehabilitation records, and VA examination reports are generally probative, the VA treatment records are the most accurate documentation of the Veteran's symptoms.  Review of the VA treatment records, with due consideration to the lay reports and VA examination reports, supports an increased rating of 50 percent, but no higher, prior to August 4, 2011 for service-connected PTSD symptoms.  In all other respects, the appeal for an increased rating for PTSD is denied.  

(2) Left and right knee strains.

The Veteran is service-connected for bilateral knee strain.  Each knee is rated as 10 percent disabling prior to April 10, 2014 pursuant to Diagnostic Codes 5257-5010 and 20 percent disabling thereafter pursuant to Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5258. 

Prior to April 10, 2014, each knee was rated under symptoms for degenerative arthritis and subluxation or lateral instability.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Alternatively, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Codes 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require the presence of arthritis.  Burton, 25 Vet. App. at 4.  
 
It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  The General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).  

As relevant, additional ratings are available for limitation of knee motion.  Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Beginning April 10, 2014, each knee was rated under symptoms for dislocated semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

The General Counsel explained in VAOPGCPREC 9-98 (August 14, 1998), that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca. Therefore, to award the Veteran a disability rating based on limitation of motion (Codes 5260 and/or 5261) and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding, as these codes both contemplate limitation of motion.  Based on the reasoning expressed in that opinion, and the nature of the disabilities to which these codes apply, the Board believes that Diagnostic Code 5258, which pertains to dislocated semilunar cartilage, also contemplates limitation of motion; thus, to assign separate disability ratings under Diagnostic Code 5258 and Diagnostic Codes 5003, 5260 and/or 5261 would also violate the rule against pyramiding.  38 C.F.R. § 4.14.  Hence, after April 10, 2014, a separate rating for limitation of motion cannot be assigned in addition to the currently assigned rating for dislocated semilunar cartilage.  

April 2006 VA/QTC orthopedic examination reflects that the Veteran injured his knees in service while running through an obstacle course.  He had knee stiffness in cold weather and swelling caused by physical activity.  His knee would give way while running and physical activity caused increased pain.  The pain was constant at 8/10 level.  It was relieved by rest and over the counter (OTC) medication.  He did not miss work due to knee pain.  Clinical examination showed bilateral tenderness and click upon motion in the patellofemoral joints.  Range of motion was full for bilateral flexion and extension with endpoint pain noted for flexion.  The examiner identified pain as the major functional impairment.  Multiple stability tests were negative for each knee.  X-rays showed minimal osteoarthritis in each knee joint.  The examiner diagnosed bilateral knee strain and minimal osteoarthritis.   

February 2007 VA treatment records reflect that the Veteran had chronic musculoskeletal problems and had holistic treatment.  He was referred for customized shoe inserts.  

In June 2007, the Veteran reported that his knee disabilities were worse.  He stated that any physical activity caused knee pain.  

The Veteran had another VA/QTC examination in June 2007.  He had weakness from standing, stiffness when maintaining the same the position, and fatigue from walking.  He described constant pain in the knee cap area, which flared up about three times per day.  It was elicited by physical activity or stress.  He was obtaining orthotics to relieve his pain.  His current job made accommodations for his knee disability and he had not missed work.  Clinical examination showed the Veteran to have symmetrical leg lengths.  His feet did not show any signs of abnormal weight bearing.  Both knees were of a normal appearance.  Locking pain, joint effusion or crepitus was not observed, nor was any sign of recurrent subluxation or ankylosis.  Flexion was to 130 degrees with full extension for both knees.  The examiner noted mild tenderness at 130 degrees, but did not observe fatigue, weakness, lack of endurance, incoordination, or additional limitation with repetitive use of either knee.  Instability testing was negative.  The examiner maintained the April 2006 VA/QTC examination knee diagnoses.  

October 2007 VA treatment records show that the Veteran had knee pain exacerbated by exercise.  He denied any problems with activities of daily living (ADLs).  Clinical examination showed a full range of motion for both knees with tenderness.  Notably, the left knee was painful upon palpation and grind sounds suggested chrondromalacia.  Positive anterior drawer signs and negative posterior drawer signs were noted, bilaterally.  Neurology findings were normal.  The examiner assessed bilateral knee pain with the left being greater than the right.  The left knee had anterior cruciate ligament (ACL) and possible meniscus involvement.  Knee braces and physical therapy (PT) was recommended.  

December 2007 VA PT records show that the Veteran had bilateral knee pain with the left being greater than the right.  His left knee was notable for ACL laxity and possible meniscal involvement.  Clinical examination showed both knees to have full motion.  He had pain after standing for more than 15 minutes.  His knees were in good alignment.  No neurologic disorder was observed.  He participated in several PT exercises and was advised to return once or twice a week for the next eight weeks.  

December 2007 magnetic resonance imaging (MRI) report for the left knee showed small oblique tear of the posterior horn of medial meniscus extending to the inferior articular surface and minimal joint effusion.

February 2008 VA records show similar findings.  Range of motion testing revealed bilateral flexion to 130 degrees.  March 2008 notes reflect that the Veteran denied having instability.  

March 2008 MRI report of the right knee showed degenerative signal tear within posterior horn of medial meniscus without definite tear and mild tendonitis of distal quadriceps and distal patellar tendon. 

April 2008 VA PT records reflect that he was discharged from the program and recommended for home exercises.  He exhibited full range of motion in both knees and reported less pain after standing.  

May 2008 X-rays of both knees showed tibial enthesophytes and a small ossicle along the course of the left patellar tendon, which may represent ossification of the tendon or sequel of prior oshgood shatter disease.  It was characterized as a minor abnormality.  

In the May 2008 notice of disagreement, the Veteran asserted that the examiner did not perform an adequate clinical examination and his current treatment had been unsuccessful in treating his symptoms.

May 2008 VA orthopedic consultation showed that the Veteran had minimal improvement from OTC medication, steroid injections, and PT.  Home PT exercises were not beneficial.  He had occasional catching, but denied locking or giving way.  Both knees showed full extension and near full flexion.  Additional testing was negative with the exception of McMurray and posteromedial joint line test (JLT) for the left knee.  The examiner diagnosed left meniscal tear, likely mild bilateral knee osteoarthritis.  He was unsure if an arthroscopy would help.  He recommended continued home exercises, left knee brace, and medication.  

June 2008 VA PT records show that the home exercise program was not helpful.  He had occasional catching, but denied locking or giving way.  The Veteran had near full range of motion.  Anterior / posterior drawer test was positive for the right and McMurray and JLT testing was positive for the left.  The examiner continued the prior assessment and added right knee patellar tendonitis over tibial tubercle with ACL laxity.  A right knee brace was recommended.  

July 2008 VA notes reflect that the Veteran visited the brace clinic.  He had a full range of motion for both knees with crepitus.  Anterior drawer and Lachman testing was negative bilaterally.  Mild laxity of the medial collateral ligament (MCL) and ACL was noted bilaterally.  Orthic inserts were requested and the Veteran was advised to refrain from high impact exercise.  

October 2008 VA PT consultation showed that the Veteran exhibited a full range of motion for both knees.  He had pain when standing for more than 20 minutes.  Neurological testing was grossly normal.  November 2008 PT notes reflect that the symptom appeared to have improved.  

The Veteran was afforded a September 2009 VA/QTC examination.  He endorsed weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied heat, redness, deformity, drainage, effusion, subluxation, and dislocation.  He had flare-ups of knee pain as often as three times per day.  The flare-ups were precipitated by physical activity, stress, and extreme cold weather.  They were alleviated by rest and medication.  He stated that he was unable to drive or stand for prolonged periods of time.  However, he denied any incapacitating episodes.  Clinical examination did not show edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding in either knee.  Both knees showed a "Click" without genu recurvatum, locking pain, or crepitus.  Flexion was to 140 degrees for both knees with pain beginning at 130 degrees on the right and 125 degrees on the left.  The findings were unchanged upon repetitive motion.  The examiner identified pain as the major functional impact.  Stability testing was normal for both legs.  The examiner maintained the knee diagnoses given on prior VA examinations.  He concluded that the effect on the Veteran's ADLs was mild with some limitation on prolonged walking, frequent kneeling, stooping, climbing, heavy lifting, and carrying.  

In March 2010, the Veteran recited the March 2008 MRI findings and indicated that current treatment was ineffective.  
   
In October 2013, the Veteran reported that he could not place his knees in a flexed or extended position for any length of time.  Orthopedic pain interfered with his sleep and ability to drive.  It interfered with his ability to run typical errands and exercise.  

November 2013 VA primary care treatment records reflect complaints of increased knee pain due to cold weather.  It was controlled with Vicodin.  

On April 10, 2014, the Veteran was afforded a VA examination with review of the claims folder.  The Veteran stated that he had constant bilateral knee pain.  It flared-up upon activity and limited his range of motion.  Estimated motion lost was bilateral knee flexion to 60 degrees and right extension to 10 degrees and left extension to 5 degrees.  Physical examination showed current bilateral flexion to 100 degrees with endpoint pain.  Extension was to 10 degrees with endpoint pain, right and 5 degrees with endpoint pain, left.  The Veteran performed repetitive motion testing without any additional motion loss.  The examiner identified functional impairment as less movement, weakened movement, pain, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran had tenderness to palpation bilaterally.  Flexion and extension muscle strength was 4/5.  Joint stability testing was normal bilaterally.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran had a bilateral cartilage disorder with frequent episodes of joint "locking" and pain.  The examiner noted that prior imaging showed irregular meniscus in both knees.  He stated that the bilateral knee disability would interfere with work involving frequent walking, turning, and climbing stairs.  

August 2014 VA orthopedic examination addendum noted that the Veteran's bilateral knee disability would interfere with jobs requiring frequent walking, turning, and climbing stairs. 

The Veteran currently has a 10 percent disability rating prior to April 10, 2014 and a 20 percent rating, thereafter, for each knee.  He contends increased ratings are warranted.  As explained below the preponderance of the evidence is against the claim, and it must be denied.  

(a) Prior to April 10, 2014

The evidence prior to April 10, 2014 does not show joint subluxation or instability.  (See April 2006, June 2007, and September 2009 VA/QTC examination reports; April 2014 VA examination; March 2008, May 2008, June 2008, and July 2008 VA treatment records).  The Board notes that October 2007 and June 2008 VA treatment records were significant for a positive anterior drawer sign.  However, subsequent clinical testing was negative and the Veteran's complaints primarily concern pain exacerbated by activity, rather than instability type symptoms.  Most recently, the April 2014 examiner explicitly stated that a history of instability or subluxation was not clinically indicated.  An increased or separate rating for instability of either knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has not demonstrated compensable motion loss in either knee.  Multiple clinical evaluations show that the Veteran did not experience significant restrictions in either flexion or extension planes for either knee.  (See April 2006, June 2007, and September 2009 VA/QTC examination reports; VA PT records from December 2007, February 2008, April 2008, June 2008, July 2008, and October 2008).  The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  However, an increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed on the multiple VA/QTC examination reports, the examiners commented on functional impairment.  Constant pain and flare-ups of pain were noted.  The Veteran has provided lay reports on his ADL restrictions due to functional impairment.  His functional impairment due to pain has been considered.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record and additional VA treatment records, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups, in light of significant knee motion demonstrated on the numerous clinical examinations cited above.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign an increased or additional separate disability rating for either knee disability prior to April 10, 2014. 

(b) Beginning April 10, 2014
  
The Veteran is in receipt of the maximum schedular rating (20 percent) pursuant to Diagnostic Code 5258 for each knee.  As explained above, separate ratings for motion loss are not available as such ratings would cover duplicate symptoms.  Esteban, supra.;  VAOPGCPREC 09-98 (August 14, 1998).  

The ratings in excess of 20 percent under the knee motion loss criteria are limited.  The April 2014 VA examination report does not show flexion or extension motion loss in either knee to the degree contemplated by the 30 percent rating criteria under either Diagnostic Code 5260 or 5261.   38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  The Board has again considered the clinically identified functional loss from weakened movement, pain, disturbance of locomotion, and interference with sitting, standing, and weight bearing reported at the April 2014 VA examination.  However, assignment of a rating in excess of 20 percent is not warranted based solely upon reports of functional impairment in light of significantly greater motion shown on clinical evaluation.  DeLuca, 8 Vet. App. at 206 -07; 38 C.F.R. §§ 4.40 and 4.45.

A separate rating for instability is not warranted for either knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The April 2014 VA examination report reflects that multiple joint stability tests were performed for each knee with negative results.  Updated VA treatment records after April 2014 do not indicate that instability or recurrent subluxation are current symptoms.    

In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent for each knee disability or separate disability rating beginning April 10, 2014.

(3) Lumbar strain
 
The Veteran is currently in receipt of a 10 percent rating prior to April 10, 2014 and 20 percent thereafter for lumbar strain pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula Diagnostic Codes 5235 to 5243.

April 2006 VA/QTC orthopedic examination showed that the Veteran had a 3 year history of chronic low back pain.  It was caused by physical activity, but also occurred without a precipitating event.  He denied any radicular symptoms.  The examiner noted foot numbness was related to footwear.  The Veteran denied any incapacitating episodes.  Clinical examination showed leg length from anterior superior iliac spine to medial malleolus of 103 centimeters (cm) on the right and 104 on the left.  Feet did not show any abnormal weight bearing signs.  Posture and gait were within normal limits.  The Veteran did not need an assistive device for ambulation.  Muscle spasm, tenderness, or radiating pain was not observed.  Straight leg testing was negative.  Flexion was to 90 degrees with pain beginning at 60.  Additional planes of motion were complete with endpoint pain.  The examiner identified pain as the major functional impairment.  He reported that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar spine X-rays returned normal.  The examiner diagnosed lumbar strain based upon reports of pain.  

In April 2007, the Veteran asserted that his low back disability had increased.

In June 2007, the Veteran reported that any type of activity caused a flare up of low back pain.  He had to buy special pillows and mattresses to alleviate his low back pain, but the pain continued to progress.

June 2007 VA/QTC orthopedic examination reflects continuing low back pain.  The Veteran described it as stiffness and weakness of the low back radiating to his neck and legs.  It was exacerbated by physical activity, but could be idiopathic.  He used muscle relaxants and rest for treatment.  He was able to function with medication and denied missing work due to low back pain.  However, sleeping, driving, and lifting caused symptoms.  Musculoskeletal examination revealed a normal posture and gait without the use of assistive devices.  Leg lengths from anterior superior iliac spine to medial malleolus were 103 cm bilaterally.  Feet did not show abnormal weight bearing signs.  Clinical findings and range of motion studies were substantially similar to those noted in April 2006.  The examiner added that there is slight pain throughout the range of motion and repetitive motion caused similar slight pain.  Fatigue, weakness, lack of endurance, or incoordination with repetitive use was not observed.  No additional limitations with repetitive motions were observed.  Intervertebral disc syndrome was not found.  Neurological examination was normal.  X-rays showed mild disc narrowing at L4-L5.  The examiner diagnosed lumbar strain.  He stated that the Veteran had tenderness throughout the lumbar spine range of motion without neurological deficit.  

September 2007 VA primary care records reflect that the Veteran requested a medical clearance to attend school.  Standing for more than 20 minutes aggravated his back and sitting in a chair relieved his pain.  He denied persistent lower extremity weakness, urinary retention, and bowel movements.  He reported numbness in his feet.  Clinical examination showed full strength in both legs and light touch sensation intact.  The examiner diagnosed chronic low back pain.  The Veteran received a medical clearance for dental hygienist work.  

October 2007 VA orthopedic clinic records document constant low back pain relieved by Vicodin.  The Veteran denied any ADL problems.  He showed a full range of back motion.  Bone deformity, scoliosis, swelling, and erythema were not observed.  Straight leg testing was negative.  Tenderness was noted throughout the spine.  No radiation or sensory changes were observed.  Neurological examination was unremarkable.  The examiner diagnosed back pain without neuropathy or radiculopathy.  PT and a back brace were recommended. 

November 2007 lumbar spine X-ray report showed normal findings, but a December 2007 revision added L4-5-S1 facet arthropathy and possibly L5-S1 retrolisthesis, mild. 

February 2008 VA treatment records reflect that the Veteran had back pain secondary to myofascial pain.  Neurological clinical examination was normal.  The Veteran was referred to a chiropractor.  

April 2008 VA chiropractic records show an assessment of uncomplicated mechanical low back pain.  The Veteran denied any neurological symptoms or problems with ADLs.  He exercised three times per week.  Clinical examination showed that he ambulated without assistive device.  The examiner noted a mildly stiffened gait.  Posture showed slightly forward head carriage.  Range of motion study indicates tightness and stretching.  He exhibited full flexion motion.  Extension was limited to 20 degrees.  Right and left lateral flexion and rotation were all limited to 25 degrees.  Neurologic examination showed diminished deep tendon reflexes (DTRs).  Muscle strength was full.  Sensation was grossly intact, but the Veteran reported his right side felt slightly different from his left side.  The examiner noted a leg length discrepancy from umbilicus to medial malleolus of ankle on the right side.  Straight leg raise testing was negative.  The examiner diagnosed low back pain due to myofascial pain and articular dysfunction.  No weakness was found.  Chiropractic treatment was initiated.  

In his May 2008 notice of disagreement, the Veteran stated that he could not sit or stand for more than 20 minutes.  He was unable to drive for prolonged periods since he had to take frequent breaks to stretch.

October 2008 VA PT records reflect that the Veteran had pain to palpation on the lower lumbosacral area.  He exhibited full active and passive movements for the lumbar spine.  Posture was significant for forward head and increase in lumbar lordosis.  Gait and strength were normal.  Paraspinal muscles were noted to be tight.  He was recommended for more PT.

April 2009 VA chiropractic records reflect that the Veteran had varying amounts of low back pain with it increasing upon lifting objects.  He stopped attending the gym two weeks ago due to somatic type complaints.  Clinical examination showed 1 inch anterior head carriage.  Neurological examination was normal.  The examiner commented that poor postural techniques and segmental dysfunction in the cervical, thoracic and lumbar spines were contributing to the neck and back pain.  

October 2009 VA chiropractic records reflect treatment for cervical and thoracic spine pain.  Notably, he reported low back stiffness which restricted lumbar motion when pain was exacerbated.  The examiner assessed neck pain with back pain contributing to the symptoms.  

September 2009 VA/QTC examination showed that the Veteran continued to have severe low back pain.  It was exacerbated by physical activity, but could also be idiopathic.  Occasionally, he was unable to move during flare-ups.  He had physical therapy (PT) and chiropractic care.  Musculoskeletal examination revealed a normal posture and gait without the use of assistive devices.  Range of motion testing showed flexion to 90 degrees with pain beginning at 70 degrees.  Extension, right lateral flexion, right rotation, and left rotation were full without pain.  The examiner identified pain as the major functional impairment and noted repetitive use does not cause fatigue, weakness, lack of endurance, or incoordination.  Spinal curvature was normal.  Neurological examination was unremarkable.  X-rays showed straightening of the spine, likely due to muscle spasm and minimal spondylosis from L2 to L4.  The examiner revised the diagnosis to spondylosis of the lumbar spine to reflect current observations.  He assessed ADL impact as mild with some limitations on prolonged walking, frequent kneeling, stooping, and climbing, and heavy lifting and carrying.  

In March 2010, the Veteran reported that he had to take frequent breaks due to low back pain.  He used potent pain relief medication and was concerned about its addictive effects.  He believed his back pain interfered with his ability to work.  Chiropractic treatment and PT were generally ineffective.  

March 2011 VA rehabilitation clinic records show that the Veteran had chronic neck and upper back pain.  He reported aching and stiffness in his low back aggravated by overuse activities.  He denied any radiating symptoms.  Clinical examination showed a causal gait intact.  Posture was slightly head forward with diffuse shoulder muscle spasm.  Lumbar spine range of motion was flexion to 45 degrees, extension to 20 degrees, bending bilaterally to 15 degrees with complaints of stiffness, rather than pain.  The examiner assessed myofascial pain of the shoulder girdle and lumbar paraspinal muscles.  

April 2011 VA chiropractic records reflect that the Veteran was independent with ADLs, but his activity level was limited by pain.  He had a normal gait.  Clinical examination revealed tenderness to the lumbar paravertebral spine.  Segmental dysfunction was noted for the lumbar spine.  The examiner assessed chronic back pain.  Similar findings were made in June 2011 VA chiropractic notes.  

September 2011 VA primary care records show that the Veteran's chronic low back pain was well controlled with Vicodin on an as needed basis.  Physical examination was unremarkable.

February 2012 VA chiropractic records indicate similar level of function as prior clinical reports.  However, the examiner noted that the Veteran's posture was significant for mild lateral deviated spine, as opposed to the prior observations of anterior/ forward head carriage.  The Veteran continued to exhibit a good range of motion with pain noted only for the extension plane of motion.  The chiropractor added mild degenerative disc disease pathology in addition to myofascial pain.  

April 2012 to November 2013 VA records reflect several chiropractor visits with substantially similar findings to the February 2012 chiropractic notes.  April 2012 chiropractor notes added the posture abnormality described as Yeoman's and his poor posture was noted on several occasions.  

In October 2013, the Veteran reported that he had constant low back pain that interfered with his sleep.  He stated that it radiated and caused muscle spasms in his extremities.  He had difficulties with ADLs and was restricted to sedentary activities.  

November 2013 VA primary care records include unremarkable clinical findings.  The examiner assessed the Veteran's low back pain as stable and managed with Vicodin for breakthrough pain.   

March and May 2014 chiropractic records do not indicate any appreciable change in the Veteran's low back disability. 

The April 10, 2014 VA thoracolumbar spine examination reflects a diagnosis of lumbosacral strain.  The Veteran continued to have chronic back pain exacerbated by activity.  Estimated motion lost during flare-ups was forward flexion to 40 degrees; extension, right and left lateral flexion, and right and left lateral rotation to 10 degrees.  Clinical range of motion testing showed forward flexion to 80 degrees with pain beginning at 70 degrees.  Extension was to 20 degrees with pain beginning at 10 degrees.  Right and left lateral flexion and right and left lateral rotations were all to 20 degrees with pain.  Repetitive motion did not cause additional motion loss.  The examiner identified functional impairment of less movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Localized tenderness, abnormal gait, or abnormal spinal contour due to muscle spasm or guarding was not found.  Hip flexion bilaterally were notable for 4/5 strength.  Deep tendon reflexes were 1+ bilaterally at the knee and ankle.  Sensory examination and straight leg raise testing was negative.  The examiner determined that radiculopathy and intervertebral disc syndrome were not present.  

June 2014 VA podiatry records reflect that the Veteran had neurological sensory disturbance, described as "burning" of the feet.  The examiner identified a number of etiologies and based upon the Veteran's history of low back pain made a neurology clinic referral.  

August 2014 VA orthopedic examination addendum added that the low back disability should not impact the Veteran's ability to work.  

The Veteran's low back disability is currently rated as 10 percent disabling prior to April 10, 2014 and 20 percent disabling thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends that an increased rating is warranted.  As explained below the preponderance of the evidence is against the claim, and it must be denied.  

(a) Rating in excess of 10 percent prior to April 10, 2014

Under DC 5237, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Multiple clinical evaluations over a lengthy period suggest that the Veteran does not meet the diminished range-of-motion criteria for forward flexion or combined range of motion in the additional planes, even considering functional impairment from pain.  (See April 2006, June 2007, and September 2009 VA/QTC examination reports; VA treatment records from October 2007, April 2008, October 2008, February 2012; April 2014 clinical findings from VA examination report); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.  The Board notes the March 2011 finding that lumbar spine flexion was restricted to 45 degrees with stiffness identified as the functional impairment.  However, given the multiple clinical findings above suggest much greater motion for the lumbar spine, the isolated report is insufficient to warrant an increased rating based upon limitation of motion.  Caluza, 7 Vet. App. at 510-511.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  Functional impairment due to pain, fatigue, flare-ups, has been considered in determining the appropriate rating based upon limitation of motion.  Notably, on multiple occasions examiners indicated that overall functional impairment with work and ADLs was mild.  (VA treatment records/ examination reports from October 2007, April 2008, September 2009, April 2011, August 2014).  It is reasonable to infer that their assessments were based upon clinical experience, and objective clinical findings.  Consequently, the Board considers their assessments of a mild severity highly probative.  Caluza, 7 Vet. App. at 510-511.  

The Veteran's lay reports suggest a greater level of interference with work and ADLs than suggested by treating and examining clinicians.  The Board has considered his reports.  However, his lay assertions conflict with multiple highly probative assessments above indicating his low back disability more closely approximates mild occupational and domestic interference.  Due to the Veteran's pecuniary interest and reports conflicting with medical examiner's assessments, the Board does not consider the Veteran's reports persuasive to show functional impairment warranting an increased rating.  Cartwright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 510-511.  The persuasive evidence weighs against awarding a rating in excess of 10 percent prior to April 10, 2014 based upon limitation of motion of the lumbar spine.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.  

The Board has also considered whether muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been demonstrated.  Clinical findings show that the Veteran had lumbar muscle spasms.  However, it is not demonstrated that these muscle spasms caused an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Multiple clinical reports suggest a normal gait.  (See VA treatment records/ examination reports from April 2006, June 2007, October 2008, September 2009, March 2011, April 2011, and April 2014).  The Board notes that December 2007 X-rays show possible mild retrolisthesis and September 2009 X-rays indicated straightening of the spine due to muscle spasms.  Some examiners have observed gait and postural abnormalities, described as stiffness, slightly forward head carriage, and lateral deviated spine.  Nonetheless, several clinical reports weigh against finding that the Veteran had an appreciable spinal contour or gait abnormality.  (See October 2007 VA treatment records (scoliosis not present); September 2009 VA/QTC examination report (finding normal spinal curvature); April 2014 VA examination report (examiner declined to assess abnormal spinal contour or gait)). The weight of the evidence is against assigning a 20 percent rating based upon muscle spasm or guarding severe enough to cause an altered gait or spinal contour abnormality.  See id.; 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board also finds that a separate rating for neurological manifestations is not warranted during this period.  Multiple clinical reports indicate that the Veteran had complete or near complete neurological function.  The Board notes that the Veteran reported numbness in his feet or similar lower extremity sensory disturbance; however, these symptoms have not been attributed to his low back disability.  (See VA treatment records from September 2007 and April 2008).  Overall, the weight of the clinical evidence is against finding any lumbar spine neurological manifestations that would warrant a separate compensable rating.  

Briefly, the Board does not find the evidence to warrant additional or higher ratings on the basis of the incapacitating episodes caused by intervertebral disc syndrome. The record does not indicate that the Veteran has ever had physician prescribed bed rest.

(b) Rating in excess of 20 percent beginning April 10, 2014

Ratings in excess of 20 percent under the General Rating Formula are limited.  38 C.F.R. § 4.71a, DC 5237.  Under DC 5237, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

The objective clinical evaluations do not show that the Veteran has had limited motion in his lumbar spine that would approximate the criteria for a 40 percent rating under DC 5237.  See April 2014 VA examination report.  While the Veteran's reports of pain and flare ups are acknowledged, the Board finds that the effects of pain reasonably shown to be due to the service-connected low back disability are already contemplated by the 20 percent rating for painful motion.  The objective medical evidence indicates that although there has been low back pain, it did not objectively limit motion to a degree contemplated by the 40 percent rating criteria under DC 5237.  Id.; DeLuca, supra.; Mitchell, supra.  Even when functional losses, such as those due to pain or flare-ups, are contemplated, there has been no showing that such losses have equated to limitation of flexion to 30 degrees or less.  See April 2014 VA examination report.  

The Board has considered whether a separate rating for neurological manifestations is warranted.  The April 2014 VA examination report indicates that radiculopathy was not present.  Although neurological examination was remarkable for slightly diminished strength and reflexes, the April 2014 examiner did not indicate it was attributable to the low back disability.  The Board has also considered the June 2014 podiatry record indicating sensory disturbances in the Veteran's feet.  It is unclear from the report whether the disturbance was caused by the low back disability.  Based upon the above, a separate compensable rating for neurological manifestations is not warranted during this period. 

The evidence after April 10, 2014 does not contain any indication that the Veteran had physician prescribed bedrest for intervertebral syndrome to warrant a higher rating.  

In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign an increased or separate disability rating for the lumbar spine disability.

(4) Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD, bilateral knee disability, and lumbar strain is fully contemplated by the applicable rating criteria, whether considered separately or in the context of additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of insomnia, mood disturbances, irritability, poor concentration, knee pain, back pain, and restricted knee joint and lumbar spine motions.  There is no indication that each disability in isolation or all the service-connected disabilities together are productive of symptoms which would markedly interfere with the Veteran's industrial capacity or require frequent inpatient care.  The Board finds the degree of disability exhibited is contemplated by the rating schedule for each disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for any of the Veteran's increased rating claims.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has had periods of unemployment, vocational rehabilitation, and employment throughout the claims period.  Curiously, the RO determined that the Veteran's service-connected PTSD resulted in total impairment beginning April 24, 2014.  A longitudinal review of the evidence indicates that VA vocational rehabilitation counselors were initially concerned about the Veteran's ability to complete education for a professional license.  However, they did not determine that employment was infeasible and assisted the Veteran.  He was medically cleared based upon his physical capabilities to start dental hygiene training.  Although he had significant difficulty with school due to PTSD symptoms, he was ultimately successful and obtained employment by August 2014.  

The Veteran's service-connected disabilities pose occupational interference.  Nonetheless, his vocational rehabilitation participation and current employment is highly probative evidence indicating that his service-connected disabilities did not preclude gainful employment during the appeals period.  Caluza, 7 Vet. App. at 510-511.  Consequently, a total disability rating based upon individual unemployability (TDIU) is not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating of 50 percent, but no higher, for PTSD is allowed prior to August 4, 2011, subject to the regulations governing the award of monetary benefits 

A rating in excess of 30 percent for service-connected PTSD from August 4, 2011 to April 10, 2014 is denied.  

An increased rating for bilateral knee strain is denied.

An increased rating for service connected low back disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


